DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 21st April 2022, has been entered.
 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 31st March 2022. The amendments in the filed response have been entered. 
Claims 1-7 and 37-40 remain withdrawn from consideration. 
Claims 8, 27 and 28 have been amended. 
Claims 23 and 24 are confirmed to have been cancelled. 
Claims 8-22 and 25-36 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13-26, 28, 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2017/0076518, hereinafter “Patterson”), in view of Prakash (US 2018/0330342, hereinafter “Prakash”), in view of Ronca (US 2015/0363778) and in view of Ahmed (US 2019/0036678, hereinafter “Ahmed”).
Regarding Claims 8 and 28, Patterson teaches 
receiving […] a transaction request for a requested transaction […] from a requestor via a public computer network (“At step 608, the authorizing device 602 may determine that an authorization may be needed for the requested action. At step 609, the authorizing device 602 may submit the authorization request to an authorization system 603.” See Patterson in [0076] referencing Figure 6);
transmitting an endorsement request to a plurality of mobile devices according to a stored policy in response to receipt of the requested transaction, the plurality of mobile devices being associated with a plurality of users specified in the policy as possible members of a quorum for approving the transaction (interpreting the request would be sent to the preferred device of the endorsement members: “At step 612, the authorization system 603 may transmit the task request and information to an authorization group 604. For example, the authorization system 603 may transmit a photograph of the requester 601 and contextual information related to the task. In some instances, the information transmitted may resemble FIG. 10A or FIG. 10B.”See Patterson in [0076]);
receiving […] an endorsement message from at least one mobile device in response to transmitting the endorsement request (“At step 613, the authorization group 604 may approve or deny the request. For example, one member may approve the request, and another may deny it. At step 614, the responses from the authorization group 604 may be transmitted to the authorization system 603. In some instances, steps 612, 613, and 613 may be repeated multiple times.” See Patterson in [0076]);
determining […] whether valid endorsements have been received from two or more users of the plurality of users in satisfaction of the quorum [based on any specific criteria] (“At step 615, the authorization system 603 may evaluate received responses and/or other compiled information against criteria. At step 616, the authorization system 603 may transmit a determination based on the criteria to authorizing device 602.” See Patterson in [0076]; “At step 445, the computing device may determine if responses meet one or more criteria for authenticating the identity of the requestor. For example, a system may evaluate responses against an approval threshold and transmit an authentication response to a requesting device based on that determination. Any suitable criteria may be used. For example, the system may check to see if a plurality of authorizers who were messaged responded with “confirm” indications. In another example, the device may check to see if any authenticators responded with “deny” indications. In another example, the device may check to determine whether more authenticators responded than did not response before judging the received responses. An account holder could configure their own rule, and the device may implement one or more account holder configured criteria. The approval criteria may be used to determine whether an approval threshold is satisfied. If the device determines that the approval criteria are met, the device may grant authentication for the requested action as in 325. If the device determines that the approval criteria are not met, the device may deny authentication for the requested action as in step 330. In some embodiments, individual criteria of the one or more criteria may have a priority and/or condition associated with it, and some criteria may indicate circumstances in which they are triggered or altered.” See Patterson in [0062]); and
only if valid endorsements have been received from the two or more users in satisfaction of the quorum, then authorizing […] the requested transaction […] (See Patterson in [0062]; “At step 615, the authorization system 603 may evaluate received responses and/or other compiled information against criteria. At step 616, the authorization system 603 may transmit a determination based on the criteria to authorizing device 602. At step 617, the authorizing device 602 may perform a task based on the determination. For example, the authorizing device 602 may perform the task attempted by the requester, or it may perform some other task, such as denying the attempted task. At step 618, the authorizing device 602 may inform the requester regarding the result of the authorization process. For example, the authorizing device 602 may cause information to be displayed to the requester explaining whether or not the attempted task may be performed. Also, the authorizing device 602 may inform the requester of the process or results from any of the proceeding steps. For example, the authorizing device might display a user interface to the requester and/or user stating that the request has been granted.” See Patterson [0076]).
The claims recite an online server and a hardware security module that execute the recited limitations. In view of the Specification, these components are part of a Cryptoasset Custodial System. The claims are interpreted to recite a system executing the limitations of the claimed invention. Patterson is shown to teach an authorization system that requests the consensus of authorized users with authorizing devices. 
Patterson does not expressly teach a transaction request involving the cryptoasset; based on a public key associated with each of the plurality of users for which a corresponding endorsement message has been received; using a private key associated with the cryptoasset to sign an approval of the requested transaction, wherein the private key associated with the cryptoasset is inaccessible by devices external to the hardware security module and different from private keys associated with the plurality of respective users.  
However, Prakash does teach 
a transaction relating to a cryptoasset (“Embodiments of the present invention are directed to a cryptocurrency system that enables transactions to be performed between entities with digital assets corresponding to cryptocurrency amounts.” See Prakash in [0042]) 
policy associated with the cryptoasset (“The digital asset service provider computer may be configured to manage information related to digital asset transactions. For example, the digital asset service provider computer may store a ledger of transactions (e.g., a blockchain) over a network that records transaction data related to all transactions performed by users of the cryptocurrency system. The ledger of transactions may be updated each time a new transaction is conducted and the data stored in the ledger may serve as proof that digital assets were assigned to a certain user's digital asset account.” See Prakash in [0045])
a private key associated with the cryptoasset, the private key being part of a public-private key pair associated with the cryptoasset (“A management system server computer in a cryptocurrency payment network may generate and assign a unique key pair for each node in the cryptocurrency payment network.” See Patterson in [0029]; “In some embodiments, the digital asset account manager 412 may be configured to cause the processor 404 to generate, store, and/or distribute a public and/or private key of a key pair associated with a user. The key pair may be stored within the digital asset account associated with the user or as a separate electronic record associated with the user and/or the digital asset account. Once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages. Received messages (e.g., transfer requests, digital asset requests, transaction responses, etc.) may be validated by the digital asset account manager 412 by utilizing the public and/or private key. If the received message is determined to be valid, processing may continue.” See Prakash in [0086])
using a public key associated with the mobile device that sent each endorsement message to validate the corresponding endorsement message (“By way of example, digital asset service provider computer 110 may be configured to receive transfer requests indicating a user's desire to transfer a particular amount of fiat currency to another user. In some embodiments, the digital asset service provider computer 110 may be configured to validate the transfer request using authentication information received in the transfer request (e.g., a digital signature of the first user). The digital asset service provider computer 110 may be configured to transmit a transaction request to financial institution computer 114.” See Prakash in [0056])
sign an approval with the private key associated with the cryptoasset (“A private key associated with the user 502 (stored by application 510) may be accessed in order to generate a digital signature corresponding to the user 502. The digital signature may be provided in the transfer request and utilized by the service provider computer 112, the digital asset service provider computer 110, and/or the financial institution computer 113 in order to validate data received from the application 510.” See Prakash in [0104]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson “transactions associated with cryptocurrency”, as taught by Prakash, and modify the teachings of Paterson of “any criteria” with “use of public/private keys for validation and authentication associated with cryptocurrency”, as taught by Prakash, to improve in the authentication from group endorsements to support digital currency and protect the buyer from fraud or theft.
The claims recite wherein the private key associated with the cryptoasset is inaccessible by devices external to the hardware security module and different from private keys associated with the plurality of respective users, which is a limitation descriptive of the private keys but does not affect the functions of the claimed invention. Patterson, in view of Prakash, substantially teach a hardware security module that prevents external devices from accessing the keys (“The key pair may be generated by a server computer (e.g., a digital asset service provider computer) associated with the cryptocurrency system. The public key may be distributed throughout the cryptocurrency system in order to allow for authentication of various messages signed by a user device using the corresponding private key.” See Prakash in [0030]).
Patterson, in view of Prakash, does not expressly teach the private key associated with the cryptoasset is different from private keys associated with the plurality of respective users. 
However, Ronca does teach private keys associated to cryptocurrency (“For example, an enterprise might apply a security function to one or more private keys associated with the cryptocurrency and store the result in one or more data centers. An enterprise may even disconnect the storage device holding such private keys and subsequently physically secure such storage device.” See Ronca in [0042]) and private keys associated with respective users (interpreting keys to be created in pairs: “To aggregate deposits of cryptocurrency, an enterprise may receive a request to deposit an amount of cryptocurrency in a customer account and determine a public key associated with the customer account. The enterprise may use the public key to receive the amount of cryptocurrency and credit the customer account in the amount of cryptocurrency. The enterprise may then aggregate the amount of cryptocurrency with an aggregated amount of cryptocurrency in an enterprise account and facilitate securing the public key in the enterprise account.” See Ronca [0043]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson, in view of Prakash, “difference between keys associated with the cryptocurrency and keys associated with the customer account”, as taught by Ronca, to support a secure authentication and secure deposit.
The claims recite receiving, by a hardware security module, an indication of the endorsement message from the at least one mobile device. Based on the interpretation of the claims, shown previously, Patterson is shown to teach receiving the endorsement messages, and Prakash is shown to teach generating public/private key pairs.
Patterson, in view of Prakash and in view of Ronca, do not explicitly teach a hardware security module.
However, Ahmed does teach a hardware security module (“An HSM is a crypto processor that protects the crypto key lifecycle by securely managing, processing, and storing cryptographic keys inside a hardened, tamper-resistant device.” See Ahmed in [0529]; “At step 3015, during initialization, a cloud based HSM 3017 generates a unique RSA public and private key pair via Lemur 3012. Since the user 3002 has an associated unique user ID, Lemur 3012 sends the user's unique ID to HSM 3017. HSM 3017 performs the following operations: obtains the unique RSA public and private key pair generated in the initialization phase, masks (as discussed with reference to FIG. 29) the RSA private key with the user's unique ID to generate the user's unique private key and stores the user's unique private key.” See Ahmed in [0564]; “Now, the user 3002 uploads his data on to the cloud based system 3022 at step 3040. At step 3045, the system 3022 sends the uploaded data to an encryption server 3032. At step 3050, the encryption server 3032 accesses the user's public key certificate from the HSM 3017 and uses the public key to generate encrypted data. At step 3055, the server 3032 sends the encrypted data either back to the cloud based system 3022 for storage or to an FHE server 3042 for further computational operations. At step 3060, the FHE server 3042 performs FHE operations on the encrypted data either received from the encryption server 3032 or retrieved from the cloud based system 3022. Next, at step 3065, the FHE server 3042 sends FHE encrypted data to the HSM 3017. The HSM 3017 performs decryption operation (on the received FHE encrypted data) using the user's unique private key to generate decrypted FHE user data.” See Ahmed in [0566]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson, in view of Prakash, a “hardware security module”, as taught by Ahmed, because a system that includes key pairs for authentication of a user would be further secure the sensitive user information and the keys from theft. 
Regarding Claims 9 and 33, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claims 8 and 28. Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, further teaches verifying, at the online server, that the corresponding user device has authenticated the at least one user by a first biometric authentication technique, in connection with a corresponding endorsement message associated with the requested transaction (“In another example, a cable company may require an employee to provide a photo, scan a company issued ID card, and provide a thumbprint. Further examples of information to be obtained for an authentication may include biometric information (such as a fingerprint, iris scan, audio sample, or photograph of the person), a password, or some other kind of authenticating information.” See Patterson in [0057]; “Examples of authentication information that may be obtained from a device may be include device serial numbers, digital signatures, hardware secure element identifiers, device fingerprints, biometric information of the user, phone numbers, IMEI numbers, etc.” See Prakash in [0031]).
Regarding Claims 10 and 34, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claims 9 and 33. Patterson, in view of Prakash further teaches using a second biometric authentication technique at the online server to authenticate at least one of the plurality of users in connection with a corresponding endorsement of the requested transaction (See Prakash in [0031]).
Regarding Claims 11 and 35, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8 and 28. Patterson further teaches 
using an authentication technique at the online server to authenticate at least one user of the plurality of users in connection with a corresponding endorsement of the requested transaction (“FIG. 3 depicts an illustrative process for authentication and authorization. At step 305, an authorization system, such as authorization system 211 of FIG. 2, may be configured. The method may be performed on a computing device, such as a device 200. The computing device may determine an authentication group and/or an authorization group comprising a plurality of members based on an association with a user. In some instances, the user may be an account holder. Such configuration may be done in a variety of ways. In some embodiments, the configuration may be done automatically, such as by identifying individuals associated with an existing social network account of the user. As other examples, the configuration may be done by a system administrator or may be configured by a user interacting with a configuration screen such as the example illustrated in FIG. 11 and discussed further herein. An authentication group may comprise a group of devices or other individuals that may authenticate a requester to verify the identity of someone or something that is requesting a particular action. In many instances, the authentication group may be used to verify the identity of a requester making a request and whether he is a requester for whom the request should be granted.” See Patterson in [0044])
causing a corresponding user device of the at least one user to prompt the at least one user to record and upload to the online server a video in which the at least one user performs a specified action or speaks specified content (“In some embodiments, information sources 802 may include some outside entity that has collected information about an individual's identity. For example, a passport agency may have registered an individual with the system, and have information such as documents, photos, thumbprints, vocal recordings, or other information that might help authenticate the individual.” See Patterson in [0083])
receiving at the online server a video uploaded responsive to the prompt (“Further examples of information to be obtained for an authentication may include biometric information (such as a fingerprint, iris scan, audio sample, or photograph of the person), a password, or some other kind of authenticating information. FIG. 9, discussed below, gives further discussion regarding collecting contextual information.” See Patterson in [0057]) 
analyzing the video at the online server to authenticate the at least one user by performing at least one of: verifying a biometric characteristic of the at least one user from the video, or verifying that the at least one user performed the specified action or spoke the specified content in the video (“For example, a thumbprint could be collected and checked against thumbprints obtained from the information system 802 and individual 803. At block 806, a computing device in the authentication system may decide whether or not to validate the individual based off any information that may have been obtained by the registration system 801 and/or further information obtained at block 804 by the computing device.” See Patterson in [0084]).
Regarding Claim 13, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches in response to the transaction request, invoking a risk analysis of the requested transaction; (interpreted as triggering the action for authentication: “At step 315, the computing device may determine whether authentication of the requesting user is needed for the requested action.” See Patterson in [0051])
wherein said authorizing the transaction is performed only if a result of the risk analysis indicates that a risk level associated with the requested transaction satisfies a risk criterion and the valid endorsements have been received from the two or more users in satisfaction the quorum (See Patterson in [0076]).
Regarding Claim 14, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches using the hardware security module to generate the private key associated with the cryptoasset (“In some embodiments, the digital asset account manager 412 may be configured to cause the processor 404 to generate, store, and/or distribute a public and/or private key of a key pair associated with a user. The key pair may be stored within the digital asset account associated with the user or as a separate electronic record associated with the user and/or the digital asset account. Once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages. Received messages (e.g., transfer requests, digital asset requests, transaction responses, etc.) may be validated by the digital asset account manager 412 by utilizing the public and/or private key.” See Prakash in [0086]).
Regarding Claim 15, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches using the hardware security module to generate the private key associated with the cryptoasset as part of a public-private key pair associated with the cryptoasset (See Prakash in [0086]).
Regarding Claim 16, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 15. Patterson, in view of Prakash, further teaches storing the private key associated with the cryptoasset within the hardware security module, wherein the private key associated with the cryptoasset cannot be read by or transmitted to any entity that is external to the hardware security module (“In some embodiments, digital asset account data store 418 stores any information related to digital assets. For example, digital asset account data store 418 may store any number of digital asset attributes (e.g., digital asset amount, currency type, timestamp, digital asset identifier, associated user identification information, etc.) for each of a plurality of digital assets. Digital asset attributes associated with a digital asset may be persisted in digital asset account data store 418 until the digital asset is converted to fiat currency or utilized in a purchase transaction.” See Prakash in [0087]).
Regarding Claim 17, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches storing in the hardware security module the public key of a public-private key pair for each of the plurality of user devices (See Prakash in [0086]-[0087]).
Regarding Claim 18, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 17. Patterson, in view of Prakash, further teaches wherein each received endorsement message has been signed by a corresponding user device with the respective private key of the public-private key pair associated with said corresponding user device (See Prakash in [0086]-[0087]).
Regarding Claim 19, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 17. Patterson, in view of Prakash, further teaches providing a data package to the hardware security module prior to said authorizing the requested transaction, the data package including data indicative of the quorum and the respective public key associated with each of the plurality of user devices (“At step 615, the authorization system 603 may evaluate received responses and/or other compiled information against criteria. At step 616, the authorization system 603 may transmit a determination based on the criteria to authorizing device 602. At step 617, the authorizing device 602 may perform a task based on the determination. For example, the authorizing device 602 may perform the task attempted by the requester, or it may perform some other task, such as denying the attempted task. At step 618, the authorizing device 602 may inform the requester regarding the result of the authorization process. For example, the authorizing device 602 may cause information to be displayed to the requester explaining whether or not the attempted task may be performed. Also, the authorizing device 602 may inform the requester of the process or results from any of the proceeding steps. For example, the authorizing device might display a user interface to the requester and/or user stating that the request has been granted.” See Patterson [0076]; “By way of example, digital asset service provider computer 110 may be configured to receive transfer requests indicating a user's desire to transfer a particular amount of fiat currency to another user. In some embodiments, the digital asset service provider computer 110 may be configured to validate the transfer request using authentication information received in the transfer request (e.g., a digital signature of the first user). The digital asset service provider computer 110 may be configured to transmit a transaction request to financial institution computer 114.” See Prakash in [0056]).
Regarding Claim 20, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches the hardware security module has no direct connection to any public computer network (interpreting the hardware security module is connected to the BUS that connects all other elements together, See Prakash referencing Figure 4, RN 410).
Regarding Claim 21, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches storing, in the hardware security module, the private key associated with the cryptoasset, the private key being part of a public-private key pair associated with the cryptoasset (“In some embodiments, the digital asset account manager 412 may be configured to cause the processor 404 to generate, store, and/or distribute a public and/or private key of a key pair associated with a user. The key pair may be stored within the digital asset account associated with the user or as a separate electronic record associated with the user and/or the digital asset account. Once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages. Received messages (e.g., transfer requests, digital asset requests, transaction responses, etc.) may be validated by the digital asset account manager 412 by utilizing the public and/or private key. If the received message is determined to be valid, processing may continue.” See Prakash in [0086]).
Regarding Claim 22, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches wherein the endorsement request transmitted to the plurality of mobile devices is configured to cause the each of the plurality of mobile devices to prompt a corresponding user to endorse the requested transaction (See Patterson in [0047]).
Regarding Claim 25, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches wherein determining whether valid endorsements have been received further comprises determining whether each received endorsement message generated at a corresponding user device has been signed using a private key stored in a secure storage of the corresponding user device (as referenced in Patterson in Figures 10A and 10B).
Regarding Claim 26, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, further teaches transmitting to the hardware security module a data package that includes data specifying the policy, including the quorum, and the public key associated with each of the plurality of user devices (“At step 445, the computing device may determine if responses meet one or more criteria for authenticating the identity of the requestor. For example, a system may evaluate responses against an approval threshold and transmit an authentication response to a requesting device based on that determination. Any suitable criteria may be used. For example, the system may check to see if a plurality of authorizers who were messaged responded with “confirm” indications. In another example, the device may check to see if any authenticators responded with “deny” indications. In another example, the device may check to determine whether more authenticators responded than did not response before judging the received responses. An account holder could configure their own rule, and the device may implement one or more account holder configured criteria. The approval criteria may be used to determine whether an approval threshold is satisfied.” See Patterson in [0062]; and See Prakash in [0086]).
Regarding Claim 29, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 28. Patterson, in view of Prakash, further teaches comprising a relay server to isolate the security module from the Internet (interpreting the relay server as a component of the device comprising the security module: See Prakash referencing Figure 4, RN 410).
Regarding Claim 31, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 28. Patterson, in view of Prakash, further teaches to cause an endorsement request message to be transmitted to each of a plurality of mobile devices, (“wherein each endorsement request is configured to cause the receiving mobile device to prompt a corresponding user to endorse the requested transaction. (“FIG. 10B depicts an illustrative example of an action request screen that might be presented to an authorizing member. In response to an action request, an authorizing member may be presented with a screen 1011, notifying them that the requestor has requested an action and that an authorization response has been requested.” See Patterson in [0088] referencing Figures 10A and 10B).
Regarding Claim 32, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 28. Patterson, in view of Prakash, further teaches 
generate the private key associated with the digital asset as part of a public-private key pair associated with the digital asset; (“A management system server computer in a cryptocurrency payment network may generate and assign a unique key pair for each node in the cryptocurrency payment network.” See Patterson in [0029]; “In some embodiments, the digital asset account manager 412 may be configured to cause the processor 404 to generate, store, and/or distribute a public and/or private key of a key pair associated with a user. The key pair may be stored within the digital asset account associated with the user or as a separate electronic record associated with the user and/or the digital asset account. Once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages. Received messages (e.g., transfer requests, digital asset requests, transaction responses, etc.) may be validated by the digital asset account manager 412 by utilizing the public and/or private key. If the received message is determined to be valid, processing may continue.” See Prakash in [0086])
provide a public key of the public-private key pair associated with the digital asset to a computer system that is external to the hardware security module; (“By way of example, digital asset service provider computer 110 may be configured to receive transfer requests indicating a user's desire to transfer a particular amount of fiat currency to another user. In some embodiments, the digital asset service provider computer 110 may be configured to validate the transfer request using authentication information received in the transfer request (e.g., a digital signature of the first user). The digital asset service provider computer 110 may be configured to transmit a transaction request to financial institution computer 114.” See Prakash in [0056]) and
maintain the private key of the public-private key pair associated with the digital asset in a storage within the hardware security module and prevent the private key of the public-private key pair associated with the digital asset cannot from being read by any entity that is external to the hardware security module. (“Embodiments of the present invention are directed to a cryptocurrency system that enables transactions to be performed between entities with digital assets corresponding to cryptocurrency amounts.” See Prakash in [0042] and further in [0086])

Claims 12, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, and further in view of Ovick (US 2014/0040051, hereinafter “Ovick”).
Regarding Claims 12 and 36, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 8. Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, does not expressly teach causing a corresponding user device of at least one user of the plurality of users to output a deterministic authentication challenge to the corresponding user, wherein a content of the deterministic authentication challenge is based on a context of the requested transaction.
However, Ovick further teaches causing a user device of at least one of the users to output a deterministic authentication challenge to the corresponding user, wherein a content of the deterministic authentication challenge is based on a context of the requested transaction (the term “causing” does not move to distinguish over the prior art: “In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101). For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101). For example, the channel distribution (345) in the aggregated spending profile (341) can be used to provide a customized offer targeted for a particular channel, based on the spending patterns of the user (101).” See Ovick in [0088]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson “deterministic authentication”, as taught by Ovick, because it adds a fraud detection level to the authentication process of Patterson that will prevent attacks from a customer device or a merchant device during or after the transactions are effected.
Regarding Claim 30, Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, teaches the limitations of claim 28. Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, does not expressly teach a risk analysis module to assign a risk score to the requested transaction.
However, Ovick further teaches a risk analysis module to assign a risk score to the requested transaction (“The transaction handler (103), the issuer processor (145), and the acquirer processor (147) may each include a subsystem to identify the risk in the transaction and may reject the transaction based on the risk assessment.” See Ovick in [0383]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson “risk assessment module”, as taught by Ovick, because it adds a fraud detection level to the authentication process of Patterson that will prevent attacks from a customer device or a merchant device during or after the transactions are effected.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, in view of Ovick.
Regarding Claim 27, Patterson teaches 
receiving, at an online server from a user device via a public computer network, a transaction request for a requested transaction […]; (“At step 310, the computing device may receive an action request initiated by a requester. For example, a requester may request to perform an action and trigger an authorization process.” See Patterson in [0050])
in response to the transaction request, invoking [an authentication determination] of the requested transaction; (interpreted as triggering the action for authentication: “At step 315, the computing device may determine whether authentication of the requesting user is needed for the requested action.” See Patterson in [0051])
accessing, by the online server computer system, a stored policy […], (interpreted as identifying the rules for authentication: “The computing device may consult a table to obtain parameters for the requested action. The parameters may include an indication of whether authentication is required for that action, and, if so, what type of authentication is required and/or how it should be done.” See Patterson in [0051]; “FIG. 10B depicts an illustrative example of an action request screen that might be presented to an authorizing member. In response to an action request, an authorizing member may be presented with a screen 1011, notifying them that the requestor has requested an action and that an authorization response has been requested.” See Patterson in [0088])
the policy specifying a quorum of a plurality of users required for authorization of the transaction (quorum based on request: “Action specific information may be configured. Also, the computing device may obtain information describing a request or task to be performed. Using the information gathered, the computing device may determine how to proceed with the action. For example, one task may require a first authorization group, while a second task may require a second authorization group. In some embodiments, each action may have a particular authorization group. In some instances, an authorization group may comprise one or more tiers relevant to a given action. Within each authorization group, there may be one or more individual authorizing members. An authorization group or an authorizing member may be an authorizer for an action request. In some embodiments, different action requests or tasks may have different associated authorization groups within a larger pool of authorizing members. Action requests from different requesters may have different authorization groups. In some embodiments, authorization groups may be broken into tiers. Each tier may comprise a plurality of members. For example, a user may configure an authorization group using a configuration screen such as those illustrated in FIGS. 11-16. In some instances, a list of primary authorizers may be pre-selected by a service provider. For instance, a service provider could identify one or more individuals on an account associated with the service or action, family members notated in user records, other individuals in a geographic area, and/or anyone else known to be associated with the user associated with an action.” See Patterson in [0047]);
transmitting, by the online server, an endorsement to each of a plurality of mobile devices, (the term “causing” does not move to distinguish over the prior art, as shown in Patterson in [0047]), each of the plurality of mobile devices being associated with a different one of the plurality of users, each endorsement request being configured to cause the receiving mobile device to prompt a corresponding user to endorse the requested transaction; (as shown in Patterson in [0088] referencing Figures 10A and 10B)
receiving, at the online server, an endorsement message from one or more of the plurality of mobile devices, ([0058] “At step 420, the computing device may obtain an authentication group for a request. Authentication groups are discussed further in FIG. 19. At step 425, a computing device may message one or more authenticators. In some instances, the authenticators may comprise the user. In other instances, authenticators may be authenticating members designated to be part of a first tier of the authentication group. In some embodiments, a message may comprise a data transmission communicated over a network. For instance, a message may be a social networking message sent through the network 209. In another example, messages may be sent via text message.” …[0060] “At step 433, the computing device may score a response. The computing device may tally different categories of responses. For example, the device may evaluate a number of “confirm” or “deny” inputs. After scoring the responses, the computing device may then proceed to step 435.” See Patterson in [0058]-[0060]) 
each endorsement message indicative of an endorsement of the requested transaction by a user using a corresponding one of the mobile devices, each endorsement message having been signed by the corresponding mobile device with a private key stored in a secure storage in the corresponding mobile device; (as referenced in Patterson in Figures 10A and 10B)
storing, in a hardware security module that has no direct connection to any public computer network, [transaction associated information]; (“…the authorization system 603 may compile information related to the task, contextual information related to the task, information stored in a server relating to performing an authorization, or any other task information that may be relevant to the authorization system 603. For example, information related to the task may include the name of a requester, the action to be authorized, the state of authorization equipment, or some similar information. Contextual information may include the time of day, the location of a requester or a device, the status of a home security system, a network status, or the status of a social media network. A server may store information such as biometric information for a requester, information related to previous requests, software to be run on the server, or any other such information.” See Patterson in [0076])
determining, by the hardware security module, whether a valid endorsement has been received from each of two or more of the plurality of mobile devices in satisfaction of the quorum specified in the policy, [by using a criteria threshold]; (“At step 445, the computing device may determine if responses meet one or more criteria for authenticating the identity of the requestor. For example, a system may evaluate responses against an approval threshold and transmit an authentication response to a requesting device based on that determination. Any suitable criteria may be used. For example, the system may check to see if a plurality of authorizers who were messaged responded with “confirm” indications. In another example, the device may check to see if any authenticators responded with “deny” indications. In another example, the device may check to determine whether more authenticators responded than did not response before judging the received responses. An account holder could configure their own rule, and the device may implement one or more account holder configured criteria. The approval criteria may be used to determine whether an approval threshold is satisfied.” See Patterson in [0062]) and
only if […] a valid endorsement of the requested transaction has been received from each of two or more of the mobile devices in satisfaction of the quorum, then authorizing the transaction by using the hardware security module to sign an approval of the requested transaction […]. (“At step 615, the authorization system 603 may evaluate received responses and/or other compiled information against criteria. At step 616, the authorization system 603 may transmit a determination based on the criteria to authorizing device 602. At step 617, the authorizing device 602 may perform a task based on the determination. For example, the authorizing device 602 may perform the task attempted by the requester, or it may perform some other task, such as denying the attempted task. At step 618, the authorizing device 602 may inform the requester regarding the result of the authorization process. For example, the authorizing device 602 may cause information to be displayed to the requester explaining whether or not the attempted task may be performed. Also, the authorizing device 602 may inform the requester of the process or results from any of the proceeding steps. For example, the authorizing device might display a user interface to the requester and/or user stating that the request has been granted.” See Patterson [0076])
Patterson does not expressly teach transaction relating to a cryptoasset; policy associated with the cryptoasset; a private key associated with the cryptoasset, the private key being part of a public-private key pair associated with the cryptoasset; using a public key associated with the mobile device that sent each endorsement message to validate the corresponding endorsement message; and sign an approval with the private key associated with the cryptoasset.  
However, Prakash does teach 
transaction relating to a cryptoasset (“Embodiments of the present invention are directed to a cryptocurrency system that enables transactions to be performed between entities with digital assets corresponding to cryptocurrency amounts.” See Prakash in [0042]) 
policy associated with the cryptoasset (“The digital asset service provider computer may be configured to manage information related to digital asset transactions. For example, the digital asset service provider computer may store a ledger of transactions (e.g., a blockchain) over a network that records transaction data related to all transactions performed by users of the cryptocurrency system. The ledger of transactions may be updated each time a new transaction is conducted and the data stored in the ledger may serve as proof that digital assets were assigned to a certain user's digital asset account.” See Prakash in [0045])
a private key associated with the cryptoasset, the private key being part of a public-private key pair associated with the cryptoasset (“A management system server computer in a cryptocurrency payment network may generate and assign a unique key pair for each node in the cryptocurrency payment network.” See Patterson in [0029]; “In some embodiments, the digital asset account manager 412 may be configured to cause the processor 404 to generate, store, and/or distribute a public and/or private key of a key pair associated with a user. The key pair may be stored within the digital asset account associated with the user or as a separate electronic record associated with the user and/or the digital asset account. Once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages. Received messages (e.g., transfer requests, digital asset requests, transaction responses, etc.) may be validated by the digital asset account manager 412 by utilizing the public and/or private key. If the received message is determined to be valid, processing may continue.” See Prakash in [0086])
using a public key associated with the mobile device that sent each endorsement message to validate the corresponding endorsement message (“By way of example, digital asset service provider computer 110 may be configured to receive transfer requests indicating a user's desire to transfer a particular amount of fiat currency to another user. In some embodiments, the digital asset service provider computer 110 may be configured to validate the transfer request using authentication information received in the transfer request (e.g., a digital signature of the first user). The digital asset service provider computer 110 may be configured to transmit a transaction request to financial institution computer 114.” See Prakash in [0056])
sign an approval with the private key associated with the cryptoasset (“A private key associated with the user 502 (stored by application 510) may be accessed in order to generate a digital signature corresponding to the user 502. The digital signature may be provided in the transfer request and utilized by the service provider computer 112, the digital asset service provider computer 110, and/or the financial institution computer 113 in order to validate data received from the application 510.” See Prakash in [0104]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson “transactions associated with cryptocurrency” and “use of public/private keys for validation and authentication associated with cryptocurrency”, as taught by Prakash, because the process of a blockchain network would improve the security of the authentication and authorization of the transactions.
One step of the limitations recites storing, in a hardware security module that has no direct connection to any public computer network, a private key associated with the cryptoasset, the private key being part of a public-private key pair associated with the cryptoasset, the private key  inaccessible by devices external to the hardware security module. Based on the interpretation of the claims, shown previously, Prakash is shown to teach generating and storing public/private key pairs.
Patterson, in view of Prakash, do not explicitly teach a hardware security module.
However, Ahmed does teach a hardware security module (“An HSM is a crypto processor that protects the crypto key lifecycle by securely managing, processing, and storing cryptographic keys inside a hardened, tamper-resistant device.” See Ahmed in [0529]; “At step 3015, during initialization, a cloud based HSM 3017 generates a unique RSA public and private key pair via Lemur 3012. Since the user 3002 has an associated unique user ID, Lemur 3012 sends the user's unique ID to HSM 3017. HSM 3017 performs the following operations: obtains the unique RSA public and private key pair generated in the initialization phase, masks (as discussed with reference to FIG. 29) the RSA private key with the user's unique ID to generate the user's unique private key and stores the user's unique private key.” See Ahmed in [0564]; “Now, the user 3002 uploads his data on to the cloud based system 3022 at step 3040. At step 3045, the system 3022 sends the uploaded data to an encryption server 3032. At step 3050, the encryption server 3032 accesses the user's public key certificate from the HSM 3017 and uses the public key to generate encrypted data. At step 3055, the server 3032 sends the encrypted data either back to the cloud based system 3022 for storage or to an FHE server 3042 for further computational operations. At step 3060, the FHE server 3042 performs FHE operations on the encrypted data either received from the encryption server 3032 or retrieved from the cloud based system 3022. Next, at step 3065, the FHE server 3042 sends FHE encrypted data to the HSM 3017. The HSM 3017 performs decryption operation (on the received FHE encrypted data) using the user's unique private key to generate decrypted FHE user data.” See Ahmed in [0566]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson, in view of Prakash, “a hardware security module”, as taught by Ahmed, because a system that includes key pairs for authentication of a user would be further secure the sensitive user information and the keys from theft. 
Patterson, in view of Prakash, in view of Ronca, in view of Ahmed, does not expressly teach a risk analysis and the risk analysis has determined that a level of risk associated with the requested transaction is below a threshold.  
However, Ovick does teach a risk analysis has determined that a level of risk is below a threshold ([0310] “In one embodiment, the portal (143) is configured to perform facial recognition and/or matching with images or facial characteristics of authorized users in the account information (142) to determine whether the customer making the payment is an authorized user. In one embodiment, the portal (143) may request the transaction terminal (105) to decline the payment, if a risk level associated with the fraudulent use of the consumer account (146) is above a threshold.” [0312] “In one embodiment, when the risk level of fraudulent use of the consumer account (146) is determined to be above a threshold, based on the spending pattern of the user (101) and/or other data, such as the matching of the facial characteristics in the image (767) and pre-stored the facial characteristics in the account information (e.g., derived from images captured in prior authorized uses of the consumer account (146)), the portal (143) may request the transaction terminal (105) to delay authorization of the transaction for a period of time, while communicating with the point of interaction (107) of the user (101) at the communication reference (611) to obtain authorization from the user (101).” [0314] “In one embodiment, if the user (101) does not provide a feedback within a predetermined period of time, the portal (143) is configured to selectively instruct the transaction terminal (105) to decline or accept the transaction, based on the risk level, transaction amount, and/or the security preference (763), etc.” See Ovick in [0310]-[0314]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Patterson “risk analysis”, as taught by Ovick, to add a fraud detection level to the authentication that will prevent attacks from a customer device or a merchant device during or after the transactions are effected.

Response to Arguments
Applicant’s arguments, filed 6th of October of 2021, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: The Office Action at page 6 admits that Patterson does not expressly teach "a private key associated with the cryptoasset." Instead, the Office relies on Prakash as allegedly teaching this feature (Office Action at pp. 6-7.) However, Applicant respectfully disagrees and submits that Prakash merely describes generating, storing, and/or distributing a public and/or private key of a key pair associated with a user, where the private key may be utilized by the user to digitally sign electronic messages. (Emphasis added.) (Prakash at paragraphs [0029] and [0086].) Unlike Prakash, "the private key associated with the cryptoasset" used by the hardware security module "to sign an approval of the requested transaction," as recited in amended claim 8, is "different from private keys associated with the plurality of respective users." Further, Prakash fails to describe or suggest a "private key associated with the cryptoasset" that is "inaccessible by devices external to the hardware security module," as recited in amended claim 8.
Ahmed fails to cure the deficiencies of Patterson and Prakash with respect to amended claim 8. Rather, Ahmed merely describes an HSM 3017 that masks an RSA private key with a user's unique ID to generate a user's unique private key and to further store the user's unique private key at the HSM 3017. (Emphasis added.) (Ahmed at paragraphs [0529] and [0564].) Accordingly, similar to Prakash, Ahmed merely describes private keys associated with a user rather than utilizing, by a hardware security module, a private key that is specifically associated with a cryptoasset (instead of a requesting user) "to sign an approval of the requested transaction," and where this "private key associated with the cryptoasset" is "inaccessible by devices external to the hardware security module," as recited in amended claim 8.
In response: The art of Patterson teaches a transaction of cryptoassets, which when combined with the art of Prakash to teach the use of keys for authentication of the user. The limitation where the private key associated with the cryptoasset is partially functional as it is not used other than to sign the authorization. The signed authorization is generated but not used as part of the cryptoasset transaction. Since the private keys used to sign the authorization are known to be used to identify the transaction, it would be reasonable to interpret the cryptocurrency to belong to the customer that is requesting the transaction. Thus, the keys being associated to the cryptocurrency would be concluded to be associated to the owner of said cryptocurrency, and therefore Prakash does teach the claims as recited. 
The limitation describing the capabilities of the hardware security module (HSM) are non-functional as the claimed invention is focused on the authorization of the transaction. The capability of the HSM to secure the keys is not functional and is interpreted as the intended use of the claimed invention, where the scope of the claims is the authorization of the transaction and the protection of the keys is not positively recited as a limiting element of the claimed invention. 
In view of the new limitation, new grounds of rejection is presented with the addition of the prior art of Ronca. In conclusion, the claims 8-22 and 25-36 remain rejected under 103 over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685